Citation Nr: 9916326	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-30 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1983.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a March 1995 rating decision of the RO.  

In April 1997 and July 1998, the Board remanded this matter 
for additional development of the record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The currently demonstrated disability due to MS is shown 
as likely as not to have been first manifested in service.  


CONCLUSION OF LAW

The veteran's MS is due to disease which was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for MS is seven years.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran contends that she has MS which had its onset in 
service.  In support of her claim, the veteran supplied lay 
statements from her husband and aunt, which related their 
observations of difficulties encountered by the veteran in 
service.  The veteran's husband stated that the veteran's 
legs became so stressed and her feet so infected that she had 
to be placed in medical hold.  He noted that, in order to 
pass basic training, she had to take the running part of the 
test using a bicycle.  He explained that the veteran tired 
easily and had to rest for long periods of time after 
engaging in even minor activities.  According to her husband, 
the veteran would also have headaches for days and would have 
to elevate her feet and legs at night because of the pain, 
numbness and swelling.  He indicated that, following her 
discharge from service, she was unable to work for extended 
periods of time due to swelling in her legs, stress and 
fatigue.  

The veteran's aunt also stated that the rigorous athletic 
basic training was so stressful for the veteran that she had 
to be placed on "Medical-Hold" after her ankles and feet 
swelled to such a degree that she was unable to stand.  She 
also described a visit that she had with the veteran in 1982, 
when her feet were swollen up over her shoes and both legs 
were wrapped in ace bandages from ankle to knee such that she 
could hardly stand.  She also noticed at that time that the 
veteran had lost a great deal of weight.  

The veteran's service medical records do not contain any 
evidence of complaints involving the feet or ankles.  The 
Board notes, however, that the service medical records 
indicate that a replacement record had to be opened on 
January 12, 1982, as she had been transferred and arrived 
without her records.  It was noted that the service was 
unable to locate her records.  Thus, it appears that any 
treatment records during basic training are not available.  

The veteran also submitted treatment records and statements 
from her private treating physician, Clarence Ballenger, 
M.D., in support of her claim.  In a statement dated in 
December 5, 1995, Dr. Ballenger specifically attributed the 
onset of the veteran's MS to her military service by stating 
that "[g]iven her subsequent diagnosis of multiple 
sclerosis, it is more likely than not that this in-service 
complaint [of the veteran's legs feeling thick and stump-
like] was a manifestation of her multiple sclerosis, although 
she had not yet been diagnosed with the disease at that 
time." 

In February 1999, the veteran underwent a VA examination for 
purposes of determining the etiology of her MS, as directed 
by the Board in its July 1998 remand.  At that time, the 
veteran reported that she initially began to experience 
problems approximately two weeks into basic training and 
stated that she was only able to complete the program by 
using a bicycle since she was not able to run.  She also 
described having experienced numbness in her hands, feet and 
arms, as well as tingling in her legs, worse on the right, 
while in service.  She further noted that she had suffered 
significant back pain and muscle spasm and described her gait 
as being drunk-like and involving a lot of falls.  According 
to the veteran, these conditions did not improve following 
her discharge from service and she was ultimately diagnosed 
as having optic neuritis, right eye, after which an MRI was 
ordered which revealed a diagnosis of MS.  Subsequent to the 
ensuing examination, the evaluating physician concluded that 
based on the veteran's history, involving the various motor 
and sensory deficits occurring in different periods of time, 
including optic neuritis, dysarthria, incoordination of the 
hands and fingers, urine and bowel incontinence, gait 
disturbance and the MRI findings, the appropriate diagnosis 
was "more likely than not MS and which seems to be 
persistent and progressive, having onset at the time of basic 
training."  

The Board notes that both the veteran's private treating 
physician and the VA examiner concluded that the veteran's MS 
more likely than not had its onset in service.  Although 
their findings were based on the veteran's reported history, 
that history was corroborated by her husband and aunt.  In 
this regard, the veteran, her husband and aunt are competent 
to report their lay observations.  Further, given the 
unavailability of service medical records during the 
veteran's period of basic training-evidence which, if 
available, could be the most persuasive evidence to 
corroborate or refute the veteran's claim-and the absence of 
any evidence contradicting the lay history, the Board finds 
that the preponderance of the evidence supports the veteran's 
claim.


ORDER

Service connection for MS is granted.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


 

